DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        H. ANTHONY BROWN,
                             Appellant,

                                    v.

DEUTSCHE BANK TRUST COMPANY AMERICAS AS TRUSTEE, ETC.
          and AURORA LOAN SERVICES, LLC, et al.,
                       Appellees.

                              No. 4D19-1251

                          [November 27, 2019]

   Appeal of a nonfinal order from the Circuit Court for the Fifteenth
Circuit, Palm Beach County; Janis Brustares Keyser, Judge; L.T. Case No.
502009CA008901.

   Laura P. Templer of Templer Law Firm, P.A., Aventura, for appellant.

   Nancy M. Wallace of Akerman LLP, Tallahassee, and William P. Heller
of Akerman LLP, Fort Lauderdale, for appellee Deutsche Bank Trust
Company Americas As Trustee, Etc.

PER CURIAM.

   Affirmed.

MAY, KLINGENSMITH and KUNTZ, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.